DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 12, filed 8/12/2021, with respect to the status of the claims is hereby acknowledged. 
Applicant’s arguments, see pg. 12, filed 8/12/2021, with respect to the rejection of the claims under 35 U.S.C. 103 are hereby acknowledged. The examiner notes that the applicant’s arguments are directed to the newly amended limitations not previously presented. Therefore, a new grounds of rejection will be provided in order to take into account the newly amended limitations. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lykes; Randy et al. US 20200204279 A1 (hereafter Lykes) and in further view of Sherwin; Jeffrey et al. US 20130254041 A1 (hereafter Sherwin) and in further view of Miller; Benjamin Aaron et al. US 20190122659 A1 (hereafter Miller) in further view of SMPTE Standard Interoperable Master Format – Essence Component, SMPTE ST 2067-5:2013 (hereafter SMPTE Standard), Feb. 21, 2013, pg. 1-14 and in further view of TVTechnology, AMWA Ratifies MXF Versioning Specification, November 16, 2011, pg. 1-7. 
Regarding claim 1, “a system, comprising: one or more processors in a broadcast provider system, the one or more processors are configured to: receive a linear media feed from a source device; determine a plurality of segments of the received linear media feed based on one or more inbound triggers associated with the received linear media feed” Lykes teaches (para 25-28 element 110 receiving linear programming generate a unified metadata file comprising a universal schema of a plurality of category nodes with associated attributes for each of the respective distribution platform of a plurality of distribution platforms based on at least a programming schedule of the received linear media feed and an asset distribution interface (ADI) specification required by each of the plurality of distribution platforms; generate a unified package comprising the plurality of segments of the linear media feed as a broadcast media feed and the generated unified metadata file for the plurality of distribution platforms; and transmit the generated unified package to the plurality of distribution platforms via a communication network.” Lykes teaches (para 27-29 the preparation of a VAST response to the ad request, and the serving of digital content identified in the response into the linear programming feed; para 50 process 300 allows digital ad content to be inserted into any type or format of digital video stream, from any content source to any content distributor, whether cable TV, satellite TV, IPTV, or OTT such that Lykes teaches distribution platform information as needed; para 79-86 playlist is prepared by the network in accord with the SMPTE BXF schema standard, which describes the network data to be packed into data packets of the Network PID and programming data to be packed into data packets of the Program Map Table PID; para 76 – transmitted programming feeds typically comprise unified metadata file comprising messages according to a schema standard). More importantly, Lykes teaches use of VAST protocol which is a known standard for VAST is a Video Ad Serving Template for structuring ad tags that serve ads to video players; Using an XML schema, VAST transfers important metadata about an ad from the ad server to a video player, however, Lykes does not explicitly disclose a unified metadata file as claimed in relation to attributes for each of the respective distribution platforms.  
In an analogous art, Sherwin para 33-56 and Tables 1-9- teaches an asset distribution interface  specification required by each of the plurality of distribution platforms and determining a plurality of segments of the received linear media feed based on one or more inbound triggers associated with the 
The motivation to modify Lykes and Sherwin is further evidenced in Miller (para 91-92, 96-100, 156, 172) content and packages may support multiple renditions with specific attributes wherein a component can be configured, for example via inputs received from a producer, that detects the presence of that name-value pair and renders a rendition using the XML data; data may be stored in a de-normalized 
	In an analogous art, SMPTE Standard teaches a unified metadata file as claimed in relation to attributes for each of the respective distribution platforms (Section 5.1.7 Picture essence in IMF Essence Components may be of one of a selection of encodings and compression families and acceptable variability should be defined by individual shims; pg. 2 The Interoperable Master Format (IMF) is a file-based framework designed to represent one or more highquality versions of the same finished work destined for distribution channels worldwide. IMF architecture separates composition metadata and essence into separate file objects to promote re-use end efficient operation. In IMF, essence data (and associated, essence-specific metadata) is stored within MXF Generic Containers contained in MXF files. This document provides a common set of characteristics (a common formulation) for these MXF files, termed Essence Components.
	The motivation to modify Lykes and Sherwin and Miller is further evidenced in the disclosure of TVTechnology disclosing “Broadcasters like Turner had expressed a need for a file container that would facilitate the management of different version of program items for different platforms and different devices.” (Interoperability section pg. 3).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Lykes invention for determining a plurality of segments of the received linear media feed based on one or more inbound triggers associated with the received linear media feed and generate and transmit a unified metadata file comprising a universal schema and attributes for a plurality of distribution platforms based on at least a programming schedule of the received linear media feed by further known elements of Sherwin invention for determining a plurality of segments of the received linear media feed based on one or more inbound triggers associated with the received linear media feed and transmitting assets as well as metadata describing that content and an asset distribution interface 
 
Regarding claim 2, “wherein the linear media feed is at least one of a live video feed or a pre-stored media feed” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Lykes teaches (para 25-28 element 110 receiving linear programming from a source device 110 is a live event).
Regarding claim 3, “wherein the unified metadata file includes at least one of a media item identifier of the linear media feed, a title of the linear media feed, a short summary of the plurality of segments, a file format, encryption information, length of the linear media feed, a date and/or time the linear media feed was added to a catalog of media items, a new item indicator for the linear media feed, a media item class, a sequence of the plurality of attributes defined with respect to a corresponding node of the plurality of category nodes, and program-specific information (PSI) data, and closed captioning data” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Lykes teaches (para 25-28 element 110 receiving linear programming from a source device 110 is a live event; para 27-29 the preparation of a VAST response to the ad request, and the serving of digital content identified in the response into the linear programming feed; para 50 process 300 allows digital ad content 
 Regarding claim 4, “wherein the one or more processors are configured to generate and update the unified metadata file in real-time” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Sherwin teaches the deficiency of updating in Table 2, 4, 6, 9; see also Miller para 0058.
Regarding claim 5, “wherein one or more of the plurality of distribution platforms re-package the plurality of segments of the linear media feed and corresponding unified metadata based on one or more modifications required within the unified metadata file” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Sherwin metadata manager 22 is a metadata management service configured to support single data source and multi-platform metadata translation; para 57-65 The POIS 44 contains features, attributes and constraints for each placement opportunity, compliant with platform, rights, and policies including those of the content in which it exists. These placement opportunities are content specific; therefore, attributes and constraints may vary by network, geographic region, or other content distribution dimension. The POIS 44 defines the standardized interface for accessing the placement opportunity information. The POIS 44 uses ADI2.0 and therefore needs to provide a mapping from ADI1.1 to ADI2.0. In one embodiment, the metadata manager 22 ingests ADI1.1, transform it (with field mapping), and output ADI2.0.; placement response and placement status notification message translation Customizable ad placement request targeting criteria enrichment Platform agnostic and customer application independent Optionally integrates with This Technology's Data Boundary Manager (DBM) (not shown) for restricting high valued data from being exchanged with 
Regarding claim 6, “wherein the programming schedule defines a schedule of the linear media feed, ordering of the plurality of segments of the linear media feed during playout, and when to distribute the linear media feed” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Lykes teaches [0079] For example, the network prepares a manifest that includes programming information, including video content, and marketing information, and based on the applicable business rules for the broadcast network or cable network operator, a playlist is created and stored on the network CDN. At the scheduled time, the playlist is called and sent to the uplink system for distribution to the satellite then the MVPD. Typically, the playlist is prepared by the network in accord with the SMPTE BXF schema standard, which describes the network data to be packed into data packets of the Network PID and programming data to be packed into data packets of the Program Map Table PID.
Regarding the system claims 7-10, the claims are grouped and rejected with the system claims 1-6 because the elements of comprising a broadcast provider system for transmitting streams to a plurality of distribution platforms mirror the elements of the systems of claims 7-10 comprising a distribution platform. Furthermore, Miller’s renderer 150 corresponds to the processor of a distribution platform 
  Regarding the method claims 15-18 the claims are grouped and rejected with the system claims 1-6 and 7-10 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-6 and 7-10 and because the steps of the method are easily converted into a method comprising a distribution platform renderer by one of ordinary skill in the art.
  Regarding the method claims 11-14 the claims are grouped and rejected with the system claims 1-6 and claims 7-10 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-6 and 7-10 and because the steps of the method are easily converted into a method comprising a distribution platform renderer by one of ordinary skill in the art. 
  Regarding the method claims 15-18 the claims are grouped and rejected with the system claims 1-6 and claims 7-10 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-6 and 7-10 and because the steps of the method are easily converted into a method comprising a distribution platform renderer by one of ordinary skill in the art. 
  Regarding the non-transitory computer readable media claims 19-20 are grouped and rejected with the system claims 1-10 and method claims 11-18 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of system claims 1-10 and method claims 11-18 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/ALFONSO CASTRO/
Primary Examiner, Art Unit 2421